                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                            ROANOKE DIVISION

                                CRIMINAL MINUTES - GUILTY PLEA HEARING

  Case No.: 4:18CR00011-011                 Date: 3/26/2019

  Defendant: Laquanta Tarvares Adams, custody                       Counsel: Robert Hagan, CJA

  PRESENT:         JUDGE:                   Michael F. Urbanski, CUSDJ
                   TIME IN COURT:           10:08-11:06 58 minutes
                   Deputy Clerk:            Kristin Ayersman
                   Court Reporter:          JoRita Meyer
                   U. S. Attorney:          Heather Carlton
                   USPO:                    Bryan Murphy, Larry Breckenridge
                   Case Agent:              none present
                   Interpreter:             none needed

  PROCEEDINGS:

         Waiver of Indictment filed.
         Information filed.
         Plea Agreement filed with court; SOF filed with the court.
         Defendant advised of right to have U. S. District Judge accept plea. Defendant waives this right, and executes
         Consent to Allow U. S. Magistrate Judge to accept plea
         Defendant re-arraigned as to Counts Enter counts to which pleading guilty
         Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition, and
         advises defendant of his/her rights, and the nature and possible consequences of plea.
         Court accepts plea of guilty.
         Guilty plea form executed and filed.
         Government summariezes evidence to support plea and rests.
         Court finds defendant guilty as charged in Counts One
         OR
         U. S. Magistrate Judge accepts plea of guilty to Counts enter counts to which defendant pled guilty and will
         recommend that the U. S. District Judge find the defendant guilty of said counts.

  DEFENDANT PLEADS:
  (list counts)


      DEF. #           GUILTY                 NOT GUILTY             NOLO                       REMARKS
               1
        1

        2

        3

        4

         Court orders Presentence Report.
         Copy of Presentence Report not requested.
         Defendant to remain on bond.
         Defendant remanded to custody.
         Sentencing hearing scheduled for TBD before Judge Urbanski.




Case 4:18-cr-00011-MFU-RSB Document 377 Filed 03/26/19 Page 1 of 2 Pageid#: 1311
  Additional Information:
  Parties present in Roanoke Division for this hearing - Danville Division case.




Case 4:18-cr-00011-MFU-RSB Document 377 Filed 03/26/19 Page 2 of 2 Pageid#: 1312
